Citation Nr: 0811984	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  03-24 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include a herniated nucleus pulposus at L4-L5 
and L5-S1, status post laminectomy and discectomy 
(hereinafter a low back disability).

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to an effective date prior to March 29, 2002, 
for the assignment of a 10 percent disability rating for a 
right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
RO in Pittsburgh, Pennsylvania, which denied a petition to 
reopen a claim for service connection for a low back 
disability, denied service connection for a neck disability, 
and granted a 10 percent disability rating for a right knee 
disability as of March 29, 2002.

The veteran testified before the undersigned at a June 2004 
hearing at the RO.  A transcript has been associated with the 
file.

The Board remanded this case in May 2005.  It returns now for 
appellate consideration.

The low back disability issue on appeal was adjudicated by 
the RO as a petition to reopen on the basis of new and 
material evidence.  Under 38 C.F.R. § 3.156(c), where new 
evidence is submitted, consisting of pertinent supplemental 
service department report, after a decision has become final, 
the former decision will be reconsidered without regard to 
the provisions relating to new and material evidence.  The 
veteran brought a prior claim for service connection for a 
low back disability, which was denied by the RO in April 
2000.  The National Personnel Records Center supplied the RO 
with a large number of service medical records in December 
2005.  As these service medical records were clearly not of 
record at the time of the original rating decision denying 
the claim for service connection for a low back disability, 
the Board finds that the criteria of 38 C.F.R. § 3.156(c) 
have been satisfied.  Reconsideration is warranted.  The 
issue has been recharacterized to reflect this result.  

It is noted that a considerable amount of evidence has been 
received since the issuance of the March 2006 Statement of 
the Case regarding the earlier effective date claim.  It is 
noted that the evidence is not relevant to this claim; the 
Board may proceed.  See 38 C.F.R. §§ 19.31, 19.37 (2007).

The issue of service connection for a low back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no medical evidence relating the veteran's neck 
disability to his inservice car crash, and the neck 
disability manifested after additional post service neck 
injuries.

2.  The veteran previously claimed entitlement to an 
increased rating, which was denied in a February 1991 rating 
decision.  The veteran's February 1991 statements did not 
constitute a Notice of Disagreement; the February 1991 rating 
decision is final.  

3.  The veteran's claim for an increased rating for the right 
knee disability was received by the RO on March 29, 2002; 
subsequently, a 10 percent rating was granted, effective 
March 29, 2002.

4.  In the year prior to March 29, 2002, the medical evidence 
did not factually show that the veteran's right knee 
disability had increased in disability. 





CONCLUSIONS OF LAW

1.  The veteran's neck disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

2.  The criteria for an effective date earlier than March 29, 
2002, for the assignment of a 10 percent rating for a right 
knee disability are not met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims, and has an obligation to provide reasons 
and bases supporting this decision.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act

With respect to the veteran's service connection and 
effective date claims, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's service 
connection claim, a letter dated in May 2002 fully satisfied 
the duty to notify provisions for the first three elements.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
at 187.  The May 2002 letter also satisfied the duty to 
notify provisions of elements two and three for the effective 
date claim, and a March 2006 letter outlined disability 
rating and effective date matters and helped to inform the 
veteran as to how he could substantiate his claim (element 
one). 

The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  Specifically, a November 2005 letter essentially told 
him to provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-121.  Although this letter was not sent 
prior to initial adjudication of the veteran's claims, this 
was not prejudicial to him, since he was subsequently 
provided adequate notice, he was provided over a year to 
respond with additional argument and evidence and the claim 
was readjudicated and an additional supplemental statements 
of the case (SSOCs) were provided to the veteran in June 2006 
and July 2007.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  

Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  The Secretary has the burden 
to show that this error was not prejudicial to the veteran.  
Id., at 889.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id., at 887; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As noted above, 
the May 2002 letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA and provided examples 
of the types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand that any relevant evidence 
should be submitted during the development of the claim.  See 
Pelegrini II, at 120-121.  Accordingly, the Board concludes 
that the failure to provide VCAA compliant notice was 
harmless.  See Sanders, supra.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran's Social Security Administration 
records have been associated with the file.  The veteran has 
insisted that records from the Monongahela Memorial Hospital 
be associated with the file.  The RO undertook several 
requests for records from the hospital, resulting in 
communications in November 2007 that the records no longer 
existed.  The Board notes, however, that the records from 
that hospital regarding the veteran's inservice car crash 
were associated with his claims file in 1971 and the file is 
complete in this regard.  The veteran has also identified 
treatment from a Dr. Schultz; however, the doctor did not 
respond to requests for records.  The Board concludes that 
there are no outstanding records that could be reasonably 
obtained and that the duty to assist in obtaining records is 
satisfied.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed for the neck 
disability claim because the only evidence indicating the 
veteran's current neck disability to his inservice car crash 
is comprised of his statements.  The veteran also suffered 
additional significant post service neck injuries, as will be 
discussed below.  The Board finds that sufficient evidence is 
of record to decide the case, and an examination and opinion 
is not warranted.  See McLendon, supra.  

The Board further notes that adjudication of a claim for an 
earlier effective date is largely based upon evidence already 
in the claims folder; the resolution of the claim often 
depends upon when certain document(s) were received by VA.  
See generally 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.157, 3.160, 
3.400 (2007).  Consequently, there is no additional 
development (that has not already been conducted) that would 
substantiate the veteran's claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The veteran contends that he has a neck disability as a 
result of a car crash during service.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's SSA records reflect diagnoses of chronic neck 
pain and disk bulging at C4-C5.  These diagnoses were offered 
during the course of a 1998 disability examination.  The 
Board is satisfied by the evidence of present disability for 
the purposes of this decision.

The record reflects that the veteran was in a two car 
collision in October 1969.  The veteran received emergency 
treatment from the Monongahela Memorial Hospital, records of 
which were associated with the veteran's claims file in 1971.  
The veteran was diagnosed with fractures of the nasal bones 
and patella.  The physical examination report indicates that 
the veteran's neck had full range of motion.  

There is no subsequent treatment for the veteran's neck 
during service.  His separation from service physical 
examination is clear of any neck complaints.  The Board finds 
that a neck injury would be consistent with a car crash and 
nasal bone fractures, and that the evidence for inservice 
incurrence is met.

The Board finds, however, that the veteran's current neck 
disabilities are not related to his inservice car crash.  The 
veteran's SSA records contain evidence of intercurrent 
injuries to the veteran's neck which appear to account for 
his current disability.  An October 1980 set of records from 
the South Hills Medical System indicate that the veteran had 
been in a second car crash in 1977.  During this crash, the 
veteran broke his jaw, both right and left mandibles, and had 
neck pain afterward.  The veteran also injured his neck in a 
work accident in March 1987.  The veteran fell backward some 
distance (accounts vary as to the exact distance) and struck 
his head.  The veteran began complaining of radiating pain 
and numbness into his left arm.  The veteran was diagnosed 
with cervical radiculopathy at the C6-C7 level.  A March 1987 
x-ray study identified retrolithesis of the C4 vertebra.  The 
x-ray study also showed osteophyte formation at C4.  A May 
1987 CT scan showed a small, central to right sided disc 
bulge at C4-C5.  A July 1987 CT scan showed no disc 
compression or herniation at the C4-C5, C5-C6 and C6-C7 
levels.  A myelogram was negative.  Disability evaluations in 
September and October 1987 diagnosed the veteran with 
cervical spasm/strain syndrome.  

A March 1991 disability evaluation sheds further light on the 
veteran's 1977 injury.  On physical examination, two surgical 
scars were found on the posterior aspect of the C2-C3 area, 
which the veteran claimed was a part of the 1977 incident.  
The veteran reported receiving a halo brace.  The physical 
examination at that time showed that the veteran had 
satisfactory range of motion in the neck.  Examination of the 
upper extremities noted the veteran's right index finger 
amputation, for which he is service connected, but was 
otherwise unremarkable.  

The Board finds that this evidence weighs heavily against the 
veteran's claim.  The veteran had an injury that could have 
involved his neck during service, although contemporaneous 
records show no complaints.  He left service without 
additional treatment.  The veteran had significant 
intercurrent injuries, prior to which there seem to have been 
no complaints.  Even at the March 1991 disability 
examination, the veteran had no disability of the neck found 
on examination.  In light of this evidence, the Board finds 
that the veteran's neck disability is more likely the result 
of these intercurrent neck injuries than of an inservice car 
crash.  The claim must fail.  See Hickson, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Earlier Effective Date

The veteran contends that he is entitled to an effective date 
prior to March 29, 2002, for the 10 percent rating for his 
right knee disability.  For the reasons that follow, the 
Board concludes that an earlier effective date is not 
warranted.  

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal 
communication, in writing, requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. §§ 3.1(p), 3.155(a) (2007).  See Servello 
v. Derwinski, 3 Vet. App. 196 (1992).

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  The 
effective date of an award of increased compensation shall be 
the earliest date at which it is ascertainable that an 
increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. § 
5110(a), (b)(2); 38 C.F.R. § 3.400(o).  The award of an 
increased rating should normally be effective either on the 
date of receipt of the claim or on some date in the preceding 
year if it was ascertainable that the disorder had increased 
in severity during that time.  See also VAOGCPREC 12-98.  

Determining whether the effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  See Hazan v. Gober, 10 
Vet. App. 511, 521 (1992).

The United States Court of Appeals for Veterans Claims has 
held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet App 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs 
after the claim is filed, the date that 
the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 
3.400(o)(1));

(2) if an increase in disability precedes 
the claim by a year or less, the date 
that the increase is shown to have 
occurred (factually ascertainable) (38 
C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes 
the claim by more than a year, the date 
that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet App at 126.  Thus, determining an appropriate 
effective date for an increased rating under the effective 
date regulations involves an analysis of the evidence to 
determine (1) when a claim for an increased rating was 
received and, if possible, (2) when the increase in 
disability actually occurred.  38 C.F.R. §§ 3.155, 
3.400(o)(2).  The Board will therefore first determine the 
date of receipt of the veteran's claim, then proceed to 
consider whether the evidence showed entitlement prior to the 
assigned effective date for an increased rating.

The veteran was granted service connection for his right knee 
disability on separation from service.  He received an 
initial noncompensable rating.  A subsequent claim for an 
increased rating was denied in February 1991.  

In order to initiate an appeal, the veteran must have 
submitted a timely Notice of Disagreement.  See 38 C.F.R. 
§ 19.117 (1990).  A Notice of Disagreement consisted of a 
"written communication...expressing dissatisfaction or 
disagreement with an adjudicatory determination."  38 C.F.R. 
§ 19.118 (1990).  Particular wording is not required so long 
as it "can be reasonably construed as a desire for review of 
that determination."  Id.  A February 1991 statement 
indicated that the veteran could not work due to his back 
difficulties and his knee "giving out".  The veteran 
neither identified the February 1991 rating decision nor 
expressed disagreement with its conclusion.  He made a 
statement regarding his ability to work, as impaired by both 
service-connected and non-service connected disabilities.  
The Board finds that this communication was not a Notice of 
Disagreement.  There is no other communication within one 
year of the February 1991 rating decision which could be 
construed as a Notice of Disagreement.  The February 1991 
decision is final.  38 U.S.C. §§ 7104, 7105 (West 2002); 38 
C.F.R. § 3.104 (2007).

The Board notes that there are two statutory exceptions to 
the rule of finality.  First, pursuant to 38 U.S.C. § 5108, 
the Secretary must reopen a claim if new and material 
evidence regarding the claim is presented or secured.  
Second, a decision is subject to revision on the grounds of 
clear and unmistakable error.  38 U.S.C. §§ 5109A (decision 
by the Secretary) & 7111 (decision by the Board).  These are 
the only statutory exceptions to the finality of VA 
decisions.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).

The Board notes that while the veteran has disagreed with the 
effective dates assigned for his service-connected 
disabilities, he has not filed a claim for clear and 
unmistakable error (CUE) with regard to any rating decisions.  
A claim for benefits based on CUE in a prior final rating 
decision entails special pleading and proof requirements to 
overcome the finality of the decision by collateral attack 
because the decision was not appealed during the appeal 
period.  In order for a claimant to successfully establish a 
valid claim of CUE in a final RO rating decision, the 
claimant must articulate with some degree of specificity what 
the alleged error is, and, unless the alleged error is the 
kind of error that, if true, would be CUE on its face, the 
claimant must provide persuasive reasons explaining why the 
result of the final rating decision would have been 
manifestly different but for the alleged error.  As no CUE 
has been alleged in the unappealed February 1991 rating 
decision, this decision is final and the effective date for a 
grant of a higher rating necessarily must be after the date 
of this decision.  See 38 C.F.R. §§ 3.105, 3.400.

The veteran filed a claim on March 29, 2002, which led to the 
grant of a 10 percent rating in this claim.  The RO assigned 
an effective date as of that date.  Following the issuance of 
the February 1991 rating decision and prior to March 29, 
2002, the RO received two communications from the veteran not 
discussed above.  The veteran submitted a second February 
1991 statement, but this statement concerned only his back 
and neurological disabilities.  He also submitted an April 
2000 statement, which discussed the history of his 
disability, but did not allege an increase in disability or 
request an increased rating.  The Board finds that neither of 
these communications constituted a claim for an increased 
rating.  See 38 C.F.R. § 3.155.

However, in addition to an informal claim as defined above 
under 38 C.F.R. § 3.155, there is another type of informal 
claim.  Specifically, a report of an examination or 
hospitalization will be accepted as an informal claim for 
benefits under existing law, if the report relates to a 
disability which may establish entitlement.  The date of 
outpatient or hospital examination or date of admission to a 
VA hospital will be accepted as the date of receipt of a 
claim. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.157(b)(1).  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that 38 C.F.R. § 3.157(b)(1) does not require the veteran to 
identify the report as a claim or to identify the benefits 
sought.  Servello v. Derwinski, 3 Vet. App. 196, 199 (2002).

Numerous VA treatment records have been associated with the 
file from the period prior to March 29, 2002.  The veteran 
was seeking VA treatment for drug addiction, and has been 
enrolled in recovery programs for some time.  The Board has 
reviewed these files and finds that the veteran's complaints 
at the time did not relate to his service-connected knee 
disability.  As a result, the Board finds that these 
treatment sessions do not constitute informal claims under 
38 C.F.R. § 3.157.  See Servello.  

The Board finds therefore, that the date of claim for an 
increased rating is March 29, 2002.  The remaining question 
for an earlier effective date is whether the increase in 
disability was factually ascertainable in the year preceding 
March 29, 2002.  See Hazan, supra.  

The Board notes that there is no evidence regarding the 
degree of the veteran's right knee disability in the year 
preceding March 29, 2002.  A substantial number of SSA 
records are present, but are comprised of treatment records 
from 1998 and earlier.  The veteran's VA treatment records 
from the year prior to March 29, 2002 concern his drug 
addiction treatment.  The evidence available from after March 
29, 2002, is not retrospective in assessing the veteran's 
level of disability prior to March 29, 2002.  The Board finds 
that the increase in the right knee disability was not 
factually ascertainable within the year prior to March 29, 
2002.  See Harper, supra.  The Board concludes that the 
veteran is not entitled to an effective date earlier than 
March 29, 2002, for the assignment of a 10 percent rating for 
his right knee disability.  See 38 C.F.R. § 3.400; see also 
Harper, supra.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a neck disability is 
denied.

Entitlement to an effective date earlier than March 29, 2002 
for the assignment of a 10 percent rating for a right knee 
disability is denied.


REMAND

The Board regrets that the veteran's claim for service 
connection for a low back disability claim must be remanded 
yet again.

As noted in the Introduction, the Board concludes that 
reconsideration is warranted in this case.  See 38 C.F.R. 
§ 3.156(c).  The RO must be given the opportunity to consider 
this issue on the merits, in the first instance, to ensure 
that the veteran is not prejudiced.  See Bernard v. Brown, 4 
Vet. App. 384, 392-93 (1993).

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the claim of 
service connection for a low back 
disability on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


